Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
1)	Applicant’s amendments to the claims, filed 12/03/2021, are accepted. Claims 1, 11, 17, and 19 are amended; and claims 2-3, and 16 are cancelled.
Response to Arguments
2)	Applicant’s arguments, Page 6, Paragraph 2, filed 12/03/2021, with respect to the drawings have been fully considered and are persuasive.  The drawing objection has been withdrawn. 
Applicant’s arguments, see Pages 6-7, filed 12/03/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections of clams 1, 4, 6, 8-9, and 17-18 as being anticipated by U.S. PGPUB 20020004648 to Larsen; and the 35 U.S.C. 103 rejections of claims 5 and 7 as being unpatentable over Larsen; claim 10 as being unpatentable over Larsen in view of U.S. PGPUB 20180110935 to Carroll et al.; claims 11-15 as being unpatentable over Larsen in view of WIPO No. 2016180873 to Harrington; and claim 19 as being unpatentable over Larsen in view of U.S. PGPUB 20050096598 to Crawford have been withdrawn. 
Allowable Subject Matter
3)	Claims 1, 4-15, and 17-19 are allowed.
REASONS FOR ALLOWANCE
4)	The following is an examiner’s statement of reasons for allowance: 
U.S. PGPUB 20180353703 to Wendland et al. While Wendland et al. teaches a safety pen needle assembly (Fig. 10; 300) comprising:
	a hub (where needle 17 is inserted);
	a needle cannula (Fig. 10; 17) engaged to the hub, the needle cannula having a distal end for insertion into a patient, and a proximal end extending into the hub;
	a sleeve (Fig. 10; 311) surrounding the hub and the needle cannula;
	a shield (Fig. 10; 11) including a window (Fig. 10; 350), the shield surrounding the sleeve and movable relative to the sleeve from a fist position (as shown in Fig. 10) where the sleeve encloses the needle cannula and hub, to a second position (as shown in Fig. 11) where the needle cannula extends beyond the hub and the sleeve and to a third position (as shown in Fig. 12) where the distal end of the needle cannula is surrounded by the sleeve;
	a locking mechanism [Paragraph 0104];
	a spring (Fig. 10; 312), wherein
	the window indicated when the needle cannula is extended in the second position via an indicia (Fig. 14b-c; 351) and indicates when the locking mechanism is activated in the third position (as shown in Fig. 14d);
	Wendland et al. mainly fails to teach wherein the locking mechanism engages the shield to the hub to prevent further use of the needle cannula; the spring urges the shield to move relative to the sleeve from the second position to the third position, and wherein the indicia is on the hub.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783